UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4537


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MAURICE DEVLON HAIRE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00050-F-1)


Submitted:   July 25, 2016                 Decided:   August 16, 2016


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. John Stuart Bruce, Acting United States Attorney,
Jennifer P. May-Parker, Kristine L. Fritz, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Maurice Devlon Haire appeals the 60-month sentence imposed

upon the revocation of supervised release.                   We affirm.

      We will uphold “a revocation sentence if it is within the

statutory maximum and is not ‘plainly unreasonable.’                             United

States    v.    Webb,    738   F.3d    638,     640   (4th    Cir.    2013)    (quoting

United States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).

Haire conceded that he received the statutory maximum term of

imprisonment.          The remaining question therefore is whether the

sentence is plainly unreasonable.

      “When reviewing whether a revocation sentence is plainly

unreasonable, we must first determine whether it is unreasonable

at all.”       United States v. Thompson, 595 F.3d 544, 546 (4th Cir.

2010).     Only if we find a sentence to be unreasonable will we

consider whether it is “plainly” so.                   United States v. Crudup,

461 F.3d at 440.

      A   revocation       sentence    is     procedurally       reasonable     if   the

district       court    expressly     considered      the    Chapter    Seven    policy

statement range and the applicable statutory sentencing factors.

Id.   A revocation sentence is substantively reasonable if the

court stated a proper basis for concluding that the defendant

should     receive      the    sentence     imposed,        up   to    the    statutory

maximum.       Id.     “A court need not be as detailed or specific when

imposing a revocation sentence as it must be when imposing a

                                            2
post-conviction sentence, but it still ‘must provide a statement

of   reasons     for     the     sentence      imposed.’”        United     States    v.

Thompson, 595 F.3d at 547 (quoting United States v. Moulden, 478

F.3d at 657).

       We    conclude     that    Haire’s       sentence    is   procedurally        and

substantively reasonable.              The district court stated that it had

considered relevant § 3553(a) factors, and the court was clearly

aware of Haire’s policy statement range.                      Further, the court

provided a sufficiently individualized assessment in fashioning

Haire’s      revocation      sentence.      In     this    regard,   the    court    was

troubled both by Haire’s criminal record and his persistent drug

use.        Given his repeated use of drugs, the court found that

Haire   had     made    no     meaningful       effort    towards    rehabilitation,

despite his argument to the contrary.

       We    therefore       affirm.      We     dispense    with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                              AFFIRMED




                                            3